14-3517
     Chen v. Lynch
                                                                                       BIA
                                                                                  Rohan, IJ
                                                                               A089 113 632
                          UNITED STATES COURT OF APPEALS
                              FOR THE SECOND CIRCUIT

                                 SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER FILED
ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF APPELLATE
PROCEDURE 32.1 AND THIS COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER IN A DOCUMENT
FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN ELECTRONIC DATABASE
(WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING TO A SUMMARY ORDER MUST SERVE A COPY
OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1        At a stated term of the United States Court of Appeals for
 2   the Second Circuit, held at the Thurgood Marshall United States
 3   Courthouse, 40 Foley Square, in the City of New York, on the
 4   25th day of November, two thousand fifteen.
 5
 6   PRESENT:
 7            RICHARD C. WESLEY,
 8            PETER W. HALL,
 9            DEBRA ANN LIVINGSTON,
10                 Circuit Judges.
11   _____________________________________
12
13   QUAN CHEN,
14            Petitioner,
15
16                   v.                                              14-3517
17                                                                   NAC
18
19   LORETTA E. LYNCH, UNITED STATES
20   ATTORNEY GENERAL,
21            Respondent.
22   _____________________________________
23
24   FOR PETITIONER:                    Michael Brown, Law Office of Michael
25                                      Brown, New York, New York.
26
27   FOR RESPONDENT:                     Benjamin C. Mizer, Principal Deputy
28                                       Assistant Attorney General; Russell
29                                       J.E. Verby, Senior Litigation
1                                 Counsel; John D. Williams, Trial
2                                 Attorney, Office of Immigration
3                                 Litigation, United States
4                                 Department of Justice, Washington,
5                                 D.C.
6
7        UPON DUE CONSIDERATION of this petition for review of a

8    Board of Immigration Appeals (“BIA”) decision, it is hereby

9    ORDERED, ADJUDGED, AND DECREED that the petition for review is

10   DENIED.

11       Petitioner Quan Chen, a native and citizen of the People’s

12   Republic of China, seeks review of a September 2, 2014, decision

13   of the BIA affirming an April 24, 2013, decision of an

14   Immigration Judge (“IJ”) denying Chen’s application for asylum,

15   withholding of removal, and relief under the Convention Against

16   Torture (“CAT”).   In re Quan Chen, No. A089 113 632 (B.I.A. Sep.

17   2, 2014), aff’g No. A089 113 632 (Immig. Ct. N.Y. City Apr. 24,

18   2013).    We assume the parties’ familiarity with the underlying

19   facts and procedural history in this case.

20       We have considered both the IJ’s and the BIA’s opinions “for

21   the sake of completeness.”    Wangchuck v. DHS, 448 F.3d 524, 528

22   (2d Cir. 2006).    The applicable standards of review are well

23   established.    See 8 U.S.C. § 1252(b)(4)(B); Xiu Xia Lin v.

24   Mukasey, 534 F.3d 162, 165-66 (2d Cir. 2008) (per curiam).
                                     2
1          For asylum applications like Chen’s, governed by the REAL

2    ID Act, the agency may, “[c]onsidering the totality of the

3    circumstances . . . base a credibility determination on the

4    demeanor,       candor,   or    responsiveness         of   the   applicant    or

5    witness, the inherent plausibility of the applicant’s or

6    witness’s account,” and inconsistencies in an applicant’s

7    statements       and   other    record       evidence   “without    regard     to

8    whether” they go “to the heart of the applicant’s claim.”

9    8 U.S.C. § 1158(b)(1)(B)(iii); Xiu Xia Lin, 534 F.3d at 163-64.

10   In    this     case,   the   adverse     credibility        determination     is

11   supported by substantial evidence.

12         Chen claimed that he was arrested, detained and beaten for

13   attending an underground Christian church in China.                         Chen

14   submitted a letter from a government-sponsored church in China

15   stating that he accepted Jesus Christ as savior on December 15,

16   2007.    Chen did not mention attending a government-sponsored

17   church in his application.               Chen testified that he began

18   attending the underground church on December 15, 2007, the same

19   day     that    his    letter    confirmed       his    attendance     at     the

20   government-sponsored church.                 When asked to explain, Chen

21   stated that he needed proof of his Christian faith and could
                                              3
1    not obtain documentation from his underground church.           The IJ

2    reasonably declined to credit Chen’s explanation.            Majidi v.

3    Gonzales, 430 F.3d 77, 80-81 (2d Cir. 2005).      Indeed, Chen could

4    not explain why a government-sponsored church would provide a

5    letter confirming his attendance on a specific date if he had

6    not, in fact, attended on that date.

7          The IJ also found that Chen gave inconsistent testimony as

8    to why he has not been baptized.        Chen explained that: (1) he

9    was not prepared; (2) he claimed he had to first attend baptism

10   classes but could not because of work; and (3) he did not want

11   to.   While the first two reasons are not inconsistent with one

12   another, the latter explanation contradicts the first two.          Xiu

13   Xia Lin, 534 F.3d at 163-64.

14         The    IJ   also   properly   relied   on   Chen’s    vague   and

15   inconsistent testimony concerning his church attendance in the

16   United States.     Jin Shui Qiu v. Ashcroft, 329 F.3d 140, 152 (2d

17   Cir. 2003), overruled in part on other grounds by Shi Liang Lin

18   v. U.S. Dept. of Justice, 494 F.3d 296, 305 (2d Cir. 2007) (en

19   banc).      First, Chen could not name the pastor from his church

20   with whom Chen posed in a photograph he submitted.         Second, Chen

21   testified that he attends church once every two to three weeks,
                                         4
1    but then testified that he had not been in “a long time” because

2    the sermons are in English.    He then changed his testimony,

3    stating that he stopped attending because he was bothered by

4    the church’s demands for donations.    The IJ was not required

5    to credit Chen’s inconsistent explanations.    Majidi, 430 F.3d
6    at 80-81.

7        Finally, the IJ relied on his observations of Chen’s

8    demeanor in finding him not credible.      We generally afford

9    particular deference to an IJ’s assessment of an applicant’s

10   demeanor, especially when those observations are supported by

11   specific inconsistencies in the record.   Jin Chen v. U.S. Dep’t

12   of Justice, 426 F.3d 104, 113 (2d Cir. 2005); Li Hua Lin v. U.S.

13   Dep't of Justice, 453 F.3d 99, 109 (2d Cir. 2006).

14       Considering the foregoing, the IJ’s adverse credibility

15   determination is supported by substantial evidence.    8 U.S.C.

16   § 1252(b)(4)(B); Xiu Xia Lin, 534 F.3d at 165-66.   This finding

17   was sufficient to deny asylum, withholding of removal, and CAT

18   relief, as all three claims were based on the same factual

19   predicate.   Paul v. Gonzales, 444 F.3d 148, 156-57 (2d Cir.

20   2006) (withholding); Xue Hong Yang v. U.S. Dep’t of Justice,

21   426 F.3d 520, 523 (2d Cir. 2005) (CAT).
                                    5
1        For the foregoing reasons, the petition for review is

2    DENIED.    As we have completed our review, any stay of removal

3    that the Court previously granted in this petition is VACATED,

4    and any pending motion for a stay of removal in this petition

5    is DISMISSED as moot.    Any pending request for oral argument

6    in this petition is DENIED in accordance with Federal Rule of

7    Appellate Procedure 34(a)(2), and Second Circuit Local Rule

8    34.1(b).

 9                                 FOR THE COURT:
10                                 Catherine O=Hagan Wolfe, Clerk




                                    6